PRENDERGAST, J.
The appellant was convicted of violating the prohibition law in Bowie county, a felony, and his penalty fixed, at two years in the penitentiary.
There is neither a statement of facts nor bills of exceptions. The only questions attempted to be raised are by the motion for new trial and the overruling of defendant’s application for a postponement. Neither of these matters can be considered by this court, in the absence of a statement of facts. The uniform holding, under such circumstances, is to affirm the judgment on the presumpr tion, which we must indulge, that there is no error in the action of the lower court.
The judgment is affirmed.
DAVIDSON, P. J., not sitting.